DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 30, 2021 has been entered.
Applicant’s amendment and accompanying remarks filed May 21, 2021 are acknowledged.
Examiner acknowledges amended claims 1, 12, 21 and 32.
Examiner acknowledges cancelled claim 33.
Upon further examination of applicant’s claims, Examiner recognized issues of indefiniteness within the claims.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 12, 14-32 and 34-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is rendered indefinite because it is unclear if the silicone polymer comprising a functional silicone polymer has an epoxy functional moiety or has a modified epoxy moiety.  Applicant’s claim recites that the one functional moiety is epoxy-modified.  For purposes of examination, Examiner is interpreting the claim to refer to the functional moiety as an epoxy.
	Claim 21 is rendered indefinite because it is unclear if the silicone polymer comprising a functional silicone polymer has an epoxy functional moiety or has a modified epoxy moiety.  Applicant’s claim recites that the one functional moiety is epoxy-modified.  For purposes of examination, Examiner is interpreting the claim to refer to the functional moiety as an epoxy.
	Claims 2-10, 12, 14-32 and 34-39 are rendered indefinite as they depend upon an indefinite claim.


9.	 Claim 13 is allowed. The prior art does not provided for a soil resistant surface treatment composition for carpeting comprising:
a)    a highly dispersible clay nanoparticle component; and

b)    an epoxy-modified polymer silicone, wherein the epoxy is a functional moiety of a functional silicone polymer of the epoxy-modified polymer silicone and the epoxy is in an amount equal to or less than about 10 weight percent of the functional silicone polymer.

Response to Arguments
Applicant’s arguments with respect to the present claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530.  The examiner can normally be reached on 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786